FRICK, J.
The' facts in this case, the assignment of errors, and the arguments, adduced, are practically the same as in the case of Stone v. U. P. R. Co. (just decided), 35 Utah 305, 100 Pac. 362. The accident involved in this is the same accident that was involved in that case. The respondent’s intestate in this case was the fireman on engine 1661, who was killed ini the collision referred to in the preceding case. The engineer and fireman on train 1661 were, under the laws of .Wyoming, where the accident occurred, fellow servants, and the law which controls in the one case must therefore control in the other.
*379Upon tbe authority of the preceding case the judgment ini this case is reversed, and the cause remanded to the district court with directions to grant a new trial; appellant to recover costs ón appeal.
McOARTY, J., concurs. STRAUP, C. J., dissents.